00-00034 In re Stetson and Amaya.wpd



No. 04-00-00034-CV
In re Mike STETSON and Ann L. Amaya
Original Mandamus Proceeding
Arising from the 166th Judicial District Court, Bexar County, Texas
Trial Court No. 99-CI-00065
Honorable David Peeples, Judge Presiding
PER CURIAM
Sitting:		Alma L. López, Justice
		Catherine Stone, Justice
		Paul W. Green, Justice
Delivered and Filed:	February 9, 2000
PETITION FOR WRIT OF MANDAMUS DENIED
	The court has considered the relators' petition for writ of mandamus and is of the opinion that relief
should be denied because the denial of a jury trial can be remedied by appeal. See Walker v. Packer, 827
S.W.2d 833 (Tex. 1992) (emphasizing the no-adequate-remedy-by-appeal requirement in mandamus
review); General Motors Corp. v. Gayle, 924 S.W.2d 222, 226 (Tex. App.--Houston [14th Dist.] 1996)
(denying mandamus relief because denial of jury trial could be appealed). Accordingly, relators' petition
for writ of mandamus and request for temporary relief are denied. Relators shall pay all costs incurred in
this proceeding.
								PER CURIAM
DO NOT PUBLISH